Cullen, J. :
With one exception, the questions presented on this appeal are the same as those discussed by us in the case of People ex rel. Brooklyn City R. R. Co. v. Neff (ante, p. 590), and it would. not be profitable to add to that discussion. The relator, an electric light, company, by its return to the board of assessors, and' the evidence of its officers given before that board, showed that its capital stock was $3,750,000, all' of which had been paid in in money, except the sum of $945,000, which was paid for patent rights. It also showed that its gross assets were of the value of $3,818,933.63. Those assets consisted,, in part, of the following items : Paid for patent rights, $945,000; capital stock of other companies at par, $500,000; franchise; $500,000. The total indebtedness of the company was $1,316,131.38. The value of the plant, consisting of the machinery at the works, the conductors and mains *600laid in the streets, lamps, motors, etc., was estimated at what the president of the company, a witness before the board .of assessors, testified it would then cost to replace it. It appeared that the item of $500,000, value of franchise, was not carried at all. on the books ■of the company, but was estimated solely for return to the assessors. The item $500,000, for stock of other incorporated companies, represents the stock, at par, of the Citizens’ Electric Light Company of Brooklyn, which had been purchased and was then owned by the relator. It further appeared that the actual amount paid for this stock was $850,000 The relator for the past, two years had been paying annual dividends at the rate of six per cent. It was not claimed that the stock of the company was worth less than par. The appellants assessed the relator for personalty in the sum of $1,033,974. This result was reached by the following calculations : Capital stock (which it was determined was "unimpaired). $3,750,000
Assessed value of real estate........."....... $815,090
Moneys invested in other corporations..... 1,093,956
Ten per cent of the capital stock.......... 375,000
Total deductions..................■........ 2,284,046
Balance..................................... $1,465,954
Assessed at seventy per cent of its value, $1,033,974. (There appears to be an error in this last computation, but it is not material in the result at which we arrive.) On ■ a review of the proceedings of the board of assessors by certiorari, an order was made by the Special Term wholly vacating the assessment From that order this appeal is taken.
We think the order of the Special Term correct. It is true that the market value of the share stock of' the relator was par or better. This may have justified the conclusion that, in a certain sense, the stock of the relator .was not impaired; but it did not justify, in the face of positive evidence to the contrary, the assumption that the capital stock, even if unimpaired, was represented by assets or property which, under the law of this State, are subject to local assessment. The' exclusive privilege or franchise under letters patent of the United States, acquired by the relator for the sum of $945,000 *601and carried by it at that value, was not subject to State or local taxation. (People ex rel. N. Y. & N. J. Telephone Co. v. Neff, 15 App. Div. 13.) The value of the franchise of the relator, as an electric light company, to lay its mains in the city streets and to carry on its business, was, under the authorities cited in the case of The Brooklyn City R. R. Co. (supra), also exempt from local taxation. We see no force in the criticism that the stock of the Citizens’ Electric Light Company, owned by the relator, is earned at $500,000 instead of its cost at $850,000. This property is exempt from taxation because the Citizens’ Company is taxed on its own property, and it is wholly immaterial, for the. purposes of assessing the relator, whether the stock be stated at one value or another. The disclosure . of assets, made by the company, seems full and complete, and the testimony of the president, that the value of those assets is stated at the cost of replacing the individual articles, is in no way impeached or contradicted. On these facts, the relator was not subject to any assessment for personalty. The value of that portion of its assets
taxable under the law Avas...................... $2, 373, 933 63
From that ’is to be deducted the assesssed valuation of the real
' estate of the company......... $815, 020 00
Moneys invested in other corporations ........•................ 500, 000 00 '
Indebtednesss.................. 1, 316, 231 38
--=- $2,631,321 38
Below assessment line...................... $257,387 75
If it be urged, as discrediting this result, that the relator,, with net assets, including patent rights over liabilities, of $2,065,662.25, is able to pay six per cent dividends on a capital of $3,750,000, and that that capital sells at par, the answer is that it holds a "franchise to lay and maintain in the city streets its mains, conductors, etc., and that as to this asset it has immunity from local taxation.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
All concurred.
Order affirmed, with ten dollars costs and disbursements.